Cer-tiorari to the Circuit Court of Appeals for the Second Circuit.
Case remanded to the District Court of the United States for the Southern District of New York with instructions to dismiss the' original petition for naturalization therein.on the ground that the question involved has been rendered moot through the admission of the respondent to citizenship on December 20, 1926, on a new petition for naturalization filed September l, 1926, per stipulation of counsel on motion of Solicitor General Mitchell for the United States.